OPINION — AG — **** CRIMINAL APPEALS — INDIGENT — COURT APPOINTED ATTORNEY **** THE JUDGE IN A COUNTY WITH A PUBLIC DEFENDER MAY, AS PROVIDED IN 22 Ohio St. 1968 Supp., 1074 [22-1074], APPOINT A PRIVATE LAWYER OR ATTORNEY TO REPRESENT AN INDIGENT DEFENDER IN A CRIMINAL ACTION WHEN IT IS NOT FEASIBLE OR JUSTICE WILL NOT BE SERVED BY HAVING THE PUBLIC DEFENDER ACT AS COUNSEL ON THE APPEAL. THE PRIVATE COUNSEL, WHEN VALIDLY APPOINTED, SHALL BE PAID ADEQUATE COMPENSATION AS FIXED BY THE JUDGE TO BE PAID FROM THE COURT FUND. CITE: 20 Ohio St. 1968 Supp., 1301-1311 [20-1301] — [20-1311], 19 Ohio St. 1961 138.1-138.5 [19-138.1] — [19-138.5] (PRUDENCE LITTLE)